                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                                                   UNITED STATES DISTRICT COURT
                    9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11
                        GUSTAVO REUBEN ARREGUIN,                    Case No. 2:19-cv-02511-MWF(PLAx)
                 12
                                                Plaintiff,          ORDER RE STIPULATED
                 13                                                 PROTECTIVE ORDER
                                          vs.
                 14                                                 Date of Filing: October 12, 2018
                        CHARTER COMMUNICATIONS, a                   (Los Angeles Superior Court)
                 15     California Corporation and DOES 1-
                        50, Inclusive,
                 16                                                 Trial Date:         September 8, 2020
                                                Defendants.
                 17
                 18
                 19              Having considered the papers, and finding that good cause exists, the Parties’
                 20     Stipulated Protective Order is granted.
                 21
                 22              IT IS SO ORDERED.
                 23
                                July 11
                        DATED: __________, 2019
                 24
                                                                      HON. PAUL L. ABRAMS
                 25                                              UNITED STATES MAGISTRATE JUDGE
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                ORDER RE STIPULATED PROTECTIVE ORDER;
 ATTORNEYS AT LAW                                                                           2:19-CV-02511-MWF(PLAX)
   LOS ANGELES
                        DB2/ 36629012.2
